DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-4 in the reply filed on 01/07/2022 is acknowledged.
Claims 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.
The restriction is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “the second area substrate being located between the first area substrate and the second area substrate.” This limitation is indefinite, as an object cannot be disposed between another object, the first area substrate, and itself, the second area substrate. 
Examiner notes the Specification also recites this indefinite limitation in Paragraph 0026 of PGPub. However, the Specification also states the second area substrate is located between the first and third second substrate. For example, see Paragraph 0049 of the PGPub and the filed Figures. 
For purposes of examination, the indefinite limitation is interpreted to “the second area substrate being located between the first area substrate and the third area substrate.” 
Claims 2-4 are also rejected, due to their dependency on Claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2018/0246544) in view of Lee et al. (US 2015/0049428).
Regarding Claim 1, Kwon teaches a flexible display screen (Title) comprising a support film layer (support layer) including a first area film layer, a second area film layer, and a third area film layer, where the second film area is located between the first and the third film area 
Kwon does not specifically teach the modulus of the second area film layer is smaller than the first and third area film layer.   
Lee teaches a flexible display device (Title). Lee teaches the flexible display have three areas (Fig. 2B, 17C), where the center bent region (Item FA) should have an elastic modulus that is lower than the two outer regions that flank the center region (Items RA1 and RA2; Paragraph 0054). Lee teaches this reduces the stress to the display due to the bend (Paragraph 0140). Thus, it would have been obvious to one with ordinary skill in the art to ensure layers of the display screen of Kwon, including the support film layer, to have second/middle areas to have a lower elastic modulus to reduce the stress applied to the display device when the film/display is in a bent/curved position. 
Regarding Claim 2, Kwon teaches a buffer layer disposed on one side of the flexible substrate away from the film layer (Fig. 4B, Item BPL; Paragraph 0048, 0075).

Claim 3 is rejected under 35 U.S.C. 103 for being unpatentable over Kwon and Lee in view of Lee (US 2018/0090713) [hereinafter Lee ‘713]. 
Regarding Claim 3, Lee ‘713 teaches a flexible display screen comprising a support layer, a flexible substrate and a coating layer. (Abstract; Fig. 18A,B). Lee ‘713 teaches having a first layer and a second layer below the first layer, where the second layer has a lower modulus than the first layer suppresses generation of cracks in the first layer. (Paragraph 0060). Thus, it would have been obvious to one with ordinary skill in the art to have the modulus of the support layer, including the second area film layer, to have a lower elastic modulus than the flexible substrate, and the flexible substrate to have a lower elastic modulus than the coating layer of Kwon in order to reduce crack generation through the flexible and buffer/coating layers. 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Kwon and Lee in view of Oh et al. (US 2017/0263891).
Regarding Claim 4,  Oh teaches a flexible display (Abstract), where the support layer of the film can be 10 MPa or more or 10 MPa or less (Claim 11 of Oh; Paragraph 0079-0080). This overlaps the claimed range of 0.1 to 800 MPa. Oh teaches this support layer is sufficient to support the bendable screen while reducing the size of the bezel, (Paragraph 0008, 0019). Kwon teaches minimal or no bezels is desired. (Paragraph 0003). Thus, it would have been obvious to one with ordinary skill in the art to set the elastic modulus of the second film, including the second film area, to the claimed range taught by Oh for the screen of Kwon in order to ensure proper support for a display with minimal bezel



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781